Order entered June 28, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00757-CR

                         MIGUEL GUERRERO REYES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-53482-V

                                          ORDER
       Based on the Court’s opinion of this date, we GRANT the March 23, 2018 motion of

Tara Cunningham for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Tara Cunningham as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Miguel Guerrero

Reyes, TDCJ No. 02145501, Middleton Unit, 13055 FM 3522, Abilene, Texas, 79601.

                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE